United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2252
                                    No. 06-2365
                                    ___________

Trinity Products, Inc.,                  *
                                         *
      Plaintiff - Appellee/              *
      Cross Appellant,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri
Burgess Steel, L.L.C.,                   *
                                         *
      Defendant - Appellant/             *
      Cross Appellee.                    *
                                    ___________

                               Submitted: December 11, 2006
                                  Filed: May 7, 2007
                                   ___________

Before LOKEN, Chief Judge, MURPHY and SHEPHERD, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

       Burgess Steel, L.L.C. (Burgess), hired Trinity Products, Inc. (Trinity), to
fabricate two steel towers. After the first tower was erected, the owner rejected it
because the base plate was warped. Burgess directed Trinity to fabricate and deliver
a replacement. At the end of the project, Trinity sued for the balance of the contract
price and for extra work not covered by the contract, primarily the value of the
replacement tower. Burgess counterclaimed for breach of contract. The dispute is
governed by the Missouri Uniform Commercial Code. The district court granted
Trinity summary judgment of $102,958 on its contract claim and dismissed Burgess’s
counterclaims. After trial, the jury awarded Trinity $60,660 for extra work. The court
awarded Trinity $114,649.73 in attorneys’ fees but denied prejudgment interest and
an additur. Burgess appeals the adverse judgment, and Trinity cross appeals the denial
of an additur and prejudgment interest. We reverse the grant of summary judgment,
vacate the award of attorneys’ fees, affirm the jury verdict, and remand.

                                   I. Background

       The general contractor hired Burgess to erect two 75-foot, 125-ton steel towers
on top of a two-story building in midtown Manhattan. Burgess hired Trinity to
fabricate the towers in St. Louis and deliver them to the New York City job site. The
contract price as amended by three change orders was $601,896. Trinity’s two-page
sale agreement was accepted by Burgess, with significant hand-written modifications,
on March 5, 2003.

       To fabricate each tower, Trinity welded a seven-foot square base plate, two
inches thick, to the foot of the tower column. The towers when erected would be
bolted to the building’s girder connections through holes in the steel base plates.
While welding the base plate to the first tower (referred to by the parties as the north
tower), Trinity’s welders and welding inspectors present at Trinity’s St. Louis
workplace on behalf of Burgess1 noticed that the base plate was warping. Efforts to
eliminate the warping during the final welding were unsuccessful. After further
discussions with the Burgess inspectors, Trinity shipped the completed north tower
to a storage facility in Pennsylvania on April 16 and requested early payment, a
variance from the applicable letter of credit that required inspection and approval by


      1
       The Burgess inspectors satisfied a requirement that representatives of the New
York sign erectors union be present during fabrication to ensure that the towers could
be safely erected in New York City.

                                          -2-
Burgess. A Burgess field superintendent inspected the tower in Pennsylvania and
reported the warped base plate. As requested by Burgess, Trinity’s Vice President and
Sales Manager sent Burgess a letter stating, “The warpage will not affect the base
plate to girder connection in any way.” Burgess then paid for the tower.

       Burgess erected the tower when it arrived at the Manhattan job site on May 23.
The warped base plate caused gaps between the base plate and the girder of 3/4 to 1-
1/16 inches. Burgess promptly advised Trinity, “it appears that base plates have not
been fabricated in accordance with . . . fabrication tolerances,” and advised the
project’s engineer of record of the issue. Though Trinity and Burgess proposed
procedures to flatten the base plate, on June 5 the engineer of record, acting on behalf
of the owner and the general contractor, declared that these procedures were not
acceptable and concluded: “We are loosing [sic] valuable time. We should proceed
with the replacement of the column.”

       Burgess removed the north tower and it was shipped back to St. Louis at
Trinity’s expense. Burgess directed Trinity to fabricate a second north tower as well
as the south tower called for by the contract. For these two towers, Trinity developed
a more thorough sequence of base plate welding procedures and reduced the size of
the “fillet welds” from 5/8 inch to 5/16 inch, which reduced distortion-causing heat
during the welding process. The second north tower and the south tower were
delivered and successfully erected. Both Trinity and Burgess incurred significant
unanticipated expenses in completing their parts of the project.

      Trinity commenced this action in Missouri state court, asserting a breach of
contract claim for the unpaid balance of the contract price (Count I), and a quantum
meruit claim for the fair value of “extra work” requested and accepted by Burgess,
primarily the second north tower (Count IV). After removing, Burgess asserted
breaches of contract by Trinity -- primarily the faulty first north tower -- both as
damage counterclaims and as defenses to Trinity’s claims.

                                          -3-
       The district court granted summary judgment dismissing the counterclaims on
the ground that Burgess did not assert these claims in the time period specified in the
contract. For the same reason, the court granted Trinity summary judgment on Count
I, awarding $102,958 as the unpaid contract balance. The case then proceeded to trial
on Count IV, the extra work claims. The jury returned a verdict in Trinity’s favor on
four of the five extra work claims, awarding $60,660 in damages. The district court
awarded Trinity $114,649.73 in attorneys fees on Count I but denied prejudgment
interest on both counts and an additur on Count IV. Burgess appeals the summary
judgment rulings, the jury verdict, and the award of attorneys fees. Trinity cross
appeals the denial of prejudgment interest and additur. We conclude: (i) summary
judgment was improperly granted on Count I and the counterclaims; (ii) the jury
verdict on Count IV is not tainted by the erroneous summary judgment ruling or by
other errors alleged by Burgess on appeal; (iii) the district court properly denied
Trinity an additur on Count IV; and (iv) the denial of prejudgment interest must be
affirmed in part, reversed in part, and remanded in part. Accordingly, we vacate
portions of the final judgment and the fee award and remand for further proceedings
on Count I and the Burgess counterclaims consistent with the jury verdict.

                       II. The Summary Judgment Ruling

       A. The principal focus of the parties’ claims and counterclaims in this case was
the first north tower that was delivered to the Manhattan job site, erected, and then
rejected by the engineer of record as unacceptably defective. The district court
granted summary judgment dismissing Burgess’s counterclaims and defenses solely
on the ground that its notice of these claims was untimely. We review the grant of
summary judgment de novo. See Baum v. Helget Gas Products, Inc., 440 F.3d 1019,
1022 (8th Cir. 2006) (standard of review). The parties agree that the substantive law
of Missouri governs this diversity case.




                                         -4-
      A provision on the first page of the Trinity/Burgess sales contract stated: “Any
claim(s) for damaged or incorrect material must be made in writing within five (5)
days of receipt of material to be considered valid.” The second page, entitled TERMS
AND CONDITIONS OF SALE GOODS, included a different provision:

      If the goods which are being sold hereunder are defective, the Seller, at
      its sole option, will either repair the goods, replace the goods, or will
      take back the goods and refund to the Purchaser any purchase price that
      the Purchaser may have paid for the goods. If the Purchaser fails to
      notify Seller of any defects in the goods upon the arrival of the goods at
      Purchaser’s business location, Purchaser will be deemed to have
      unequivocally accepted the goods.

In granting summary judgment for Trinity, the district court concluded that the five-
day provision applied to Burgess’s claims regarding the first north tower because the
warped base plate made the tower “incorrect material,” not “defective goods,” and
Burgess “did not make a claim with [Trinity] for the incorrect materials within five
days of their receipt.” We disagree.

       Missouri has enacted the Uniform Commercial Code. The Code provides that,
whenever it “requires any action to be taken within a reasonable time, any time which
is not manifestly unreasonable may be fixed by agreement.” Mo. Rev. Stat. § 400.1-
204(1). The Code further provides that a buyer may reject tendered goods “within a
reasonable time after their delivery or tender.” § 400.2-602(1). The five-day
provision “fixed” the reasonable time for rejection of damaged or incorrect goods.
That provision would clearly be reasonable in many situations, for example, if the
seller had obviously shipped the wrong product, such as a green car instead of a red
car, or if the product was obviously damaged in shipment.

      But that is not what happened in this case. The parties first noticed a potential
defect -- the warped base plate -- at Trinity’s St. Louis shop. The tower was


                                         -5-
nonetheless shipped and Trinity requested early payment. When a Burgess field
inspector again noted the possible defect, Trinity assured Burgess it would not affect
the tower’s performance “in any way.” The tower arrived at the job site on May 23.
Burgess elected to accept it. See Mo. Rev. Stat. §§ 400.2-601, 2-606(1)(a). When the
tower was erected, serious gaps caused by the warped base plate appeared. Burgess
notified Trinity of the apparent contract nonconformity in writing four days later, and
the parties attempted to cure the problem. The engineer of record concluded that these
efforts were unsuccessful and rejected the tower on behalf of the general contractor
and the owner on June 5.

      The UCC has remedial provisions that expressly govern this situation. Mo.
Rev. Stat. § 400.2-607 provides in relevant part:

             (2) Acceptance of goods by the buyer precludes rejection . . . and
      if made with knowledge of a nonconformity cannot be revoked because
      of it unless the acceptance was on the reasonable assumption that the
      nonconformity would be seasonably cured but acceptance does not of
      itself impair any other remedy provided by this article for
      nonconformity.

             (3) Where a tender has been accepted (a) the buyer must within a
      reasonable time after he discovers or should have discovered any breach
      notify the seller of breach or be barred from any remedy . . . .

Likewise, Mo. Rev. Stat.§ 400.2-608(1) provides:

            The buyer may revoke his acceptance of a . . . commercial unit
      whose nonconformity substantially impairs its value to him if he has
      accepted it

            (a) on the reasonable assumption that its nonconformity would be
      cured and it has not been seasonably cured; or




                                         -6-
            (b) without discovery of such nonconformity if his acceptance was
      reasonably induced . . . by the seller’s assurances.

       These statutes demonstrate that the defective goods provision of the written
contract governs this situation. Moreover, the reference to “irrevocable” acceptance
in that provision may not reasonably be construed to eliminate the buyer’s rights
under the UCC to revoke an acceptance or to preserve other remedies in the case of
a nonconformity that was unknown or could not be cured, or when acceptance was
reasonably induced by the seller’s assurances. Here, with timely notice of an apparent
nonconformity, Trinity gave assurances that induced Burgess to accept the tower. See
No. States Power Co. v. ITT Meyer Indus., 777 F.2d 405, 408-09 & n.3 (8th Cir.
1985); R.W. Murray Co. v. Shatterproof Glass Corp., 758 F.2d 266, 273 (8th Cir.
1985); Mo. Rev. Stat. § 400.2-607 (UCC cmt. 4). The nonconformity could not be
cured to the engineer’s satisfaction, and he rejected the tower. This substantially
impaired, indeed destroyed the value of the tower to subcontractor Burgess. All this
happened within a reasonable period, from erection of the tower on May 23 to its
rejection on June 5. Thus, neither Burgess’s counterclaims nor its defenses to
Trinity’s claim for the unpaid balance of the contract price are barred by the five-day
notice provision. See Neville Chem. Co. v. Union Carbide Corp., 422 F.2d 1205,
1217 (3rd Cir. 1970). Of course, this does not mean that Trinity breached the contract
or a warranty, only that Burgess’s claims and defenses are not precluded as untimely.

      B. Trinity argues that the district court’s summary judgment rulings may be
upheld on an alternative ground -- that all of Burgess’s counterclaims and defenses are
barred by another clause in the defective goods provision that limited Trinity’s
contractual liability:

      Purchaser shall not be entitled to recovery from the Seller for any
      consequential damages, incidental damages, property damage, or
      damages for loss of use, loss of time, shut down time, loss of profits,
      inconvenience, or loss of income.

                                         -7-
       Disclaimers of consequential and incidental damages in commercial contracts
are generally enforceable under Missouri law. See General Elec. Capital Corp. v.
Rauch, 970 S.W.2d 348, 358 (Mo. App. 1998). But it is not always easy to determine
whether a claim is for direct or consequential damages. See Shatterproof, 758 F.2d
at 273. Here, for example, Burgess claims damages for on-site repairs to correct
nonconformities in the second north tower and the south tower, repairs that Trinity
allegedly approved because it lacked union relationships needed to do the work itself.
Moreover, the Missouri UCC bars damage disclaimers where “circumstances cause
an exclusive or limited remedy to fail of its essential purpose,” or where the exclusion
of consequential damages “is unconscionable.” Mo. Rev. Stat. § 400.2-719(2), (3).
These are fact intensive inquiries that should be decided on a full evidentiary record.
See Bracey v. Monsanto Co., 823 S.W.2d 946, 949 (Mo. banc 1992); Zimmerman v.
Gen. Mills, Inc., 327 F. Supp. 1198, 1202 (E.D. Mo. 1971). Thus, these issues must
be initially addressed and resolved by the district court on remand.

       For these reasons, we reverse the grant of summary judgment dismissing
Burgess’s counterclaims and awarding Trinity damages on its claim for the unpaid
balance of the contract price. We vacate the district court’s grant of attorneys’ fees,
which was based entirely on a contract provision allowing Trinity to recover its costs
of collection. The district court may of course revisit the attorneys fee question when
Trinity’s breach of contract claim is finally resolved.

                               III. The Jury Verdict

       The jury returned a verdict in favor of Trinity on four of its five Count IV
quantum meruit claims for the value of extra work. Burgess argues that the district
court’s improper grant of summary judgment, plus jury instruction and evidentiary
errors, require a new trial of these claims. To resolve these issues, we must focus
more closely on the nature of those four claims and their submission to the jury. Two
of the claims relate to the ill-fated first north tower; the jury awarded damages of

                                          -8-
$49,360 on those claims. The other two are for extra work performed later in the
project; the jury awarded $11,300 on those claims.

       To recover on a quantum meruit claim under Missouri law, “plaintiff must plead
and prove that it provided to defendant materials or services at the request or with the
acquiescence of defendant, that those materials or services had a certain reasonable
value, and that defendant despite demands of plaintiff, has failed and refused to pay
the reasonable value of those materials and labor.” Berra v. Papin Builders, Inc., 706
S.W.2d 70, 73 (Mo. App. 1986). In addition, a quantum meruit claim for “extra
work” performed when plaintiff and defendant were parties to a construction contract
requires proof that the work was “[1] not contemplated by the parties and [2] not
controlled by the contract.” Uhle v. Tarlton Corp., 938 S.W.2d 594, 597 (Mo. App.
1997); see Air Cooling & Energy, Inc. v. Midwestern Constr. Co. of Mo., 602 S.W.2d
926, 930 (Mo. App. 1980). Whether services qualify as “extra work” is an issue for
the jury. See Kaiser v. Lyon Metal Prods., Inc., 461 S.W.2d 893, 899 (Mo. App.
1970).

      In this case, the district court separately instructed the jury on the four quantum
meruit claims. For each claim, the court instructed:

             Your verdict must be for defendant Burgess if you believe that
      such goods or services provided by Plaintiff Trinity was not “Extra
      Work”. “Extra Work” is work of a nature not contemplated by the
      parties and not controlled by the original contract and written change
      orders between Plaintiff Trinity and Defendant Burgess.

Thus, the jury was specifically instructed on the additional proof required for a
quantum meruit claim for extra work. Burgess complains that this instruction
improperly shifted the burden of proof to the defendant on an element of the quantum
meruit plaintiff’s case. “A district court exercising its diversity jurisdiction need not
‘give the precise instruction set out’ in the Missouri Approved Instructions. . . . [T]he

                                          -9-
district court ‘has broad discretion to instruct the jury in the form and language it
considers a fair and adequate presentation of substantive law.’” H.H. Robertson Co.
v. V.S. DiCarlo Gen’l Contractors, Inc., 950 F.2d 572, 576 (8th Cir. 1991) (citations
omitted). Although this instruction was derived from an affirmative defenses chapter
of the Missouri Approved Jury Instructions manual, we do not believe the jury was
likely to construe it as shifting the burden of proof. We conclude that the district court
did not abuse its broad discretion in formulating this “Extra Work” instruction, nor in
declining to give a change-order instruction proposed by Burgess that was inconsistent
with the parties’ course of dealing as established at trial.

       The district court faced an additional issue in instructing the jury on the two
quantum meruit claims for expenses incurred in replacing the first north tower.
Trinity contracted to furnish Burgess two towers for a set contract price. After the
first north tower was rejected by the engineer of record, Trinity furnished a third
tower (the second north tower) at the request or insistence of Burgess and incurred
shipping expenses in returning the first north tower to St. Louis. That appears to be
extra work not anticipated by the parties or controlled by the contract unless Trinity
materially breached the contract in fabricating the first north tower, in which case
replacing that tower was the performance of Trinity’s repair-or-replace remedial
obligation under the contract. If that issue was not submitted to the jury because of
the court’s prior summary judgment rulings, then we must order a new trial on these
quantum meruit claims. However, on each of these claims, the jury was instructed:

              Your verdict must be for Defendant Burgess if you believe:
      First, that the original north tower did not comply with the requirements
              of the contract; and
      Second, as a result, a second north tower was required under the
              contract.

Therefore, Burgess’s core defense -- that it was Trinity’s breach of contract that
caused the replacement of the first north tower -- was submitted to and decided by the


                                          -10-
jury in Trinity’s favor. Burgess again complains that this instruction improperly
shifted the burden of proof from Trinity to Burgess. When applied to this instruction,
the contention is without merit. “The burden is on the buyer to establish any breach
with respect to the goods accepted.” Mo. Rev. Stat. § 400.2-607(4).

       Burgess further argues that the district court “committed reversible error” in
permitting a late-disclosed Trinity witness to testify at trial, and in excluding letters
from Trinity to Burgess that did not assert extra work claims as irrelevant and as
“related to attempts to settle and settlement discussions.” After careful review of the
record, we conclude that the district court did not abuse its substantial discretion in
admitting and excluding evidence, nor did these rulings affect Burgess’s substantial
rights. See Archer Daniels Midland Co. v. Aon Risk Serv., Inc. of Minn., 356 F.3d
850, 857 (8th Cir. 2004) (standard of review).

       Finally, Burgess argues that the district court erred in denying its motion for
judgment as a matter of law because the alleged “extra work” in replacing the first
north tower “was caused by Trinity’s own failure to properly fabricate the column.”
As we have explained, the jury was instructed on this issue and resolved it in Trinity’s
favor. In our view, the evidence was sufficient to support that verdict. The breach of
contract issue turned on whether the warped base plate was caused by Trinity’s faulty
welding, or by the engineer of record unreasonably specifying a 5/8” fillet weld.2 If
the engineer was at fault, then Trinity fabricated the first tower in accordance with the
contract requirements and was not in breach. Another issue was whether the engineer

      2
        The engineer of record’s drawings called for full penetration welds with
reinforcement and specified that all welds comply with AWS (American Welding
Society) specifications. The applicable AWS standard allowed for reinforcing fillet
welds that “need not exceed” 3/8 of an inch. Trinity then prepared shop drawings that
the engineer of record approved. The size of the fillet welds was not specified in
either the engineer’s drawings or the shop drawings. While fabricating the first tower,
Trinity contacted the engineer of record, who specified a 5/8 inch fillet weld. Trinity
then complied with that instruction.

                                          -11-
of record was unreasonable in rejecting the first tower when Burgess and Trinity
proposed less radical on-site remedies. Again, if the engineer of record was at fault,
Trinity performed “extra work” in implementing his unreasonable demand. It matters
not that the engineer of record represented the general contractor and the owner, not
Burgess. The issues were whether the original north tower did not comply with the
contract and, if so, whether replacing the first north tower was required to remedy this
breach of contract. If Trinity prevailed on either issue, it was entitled to a quantum
meruit recovery for furnishing the second north tower.

       For these reasons, we affirm the jury verdict on the quantum meruit claims and
the judgment entered on that verdict. In all proceedings on remand, the parties will
be bound by the jury findings that the first north tower complied with the contract and
that a second north tower was not required under the contract.

                             IV. Trinity’s Cross Appeal

       A. Trinity cross appeals the denial of its motion for an additur of $30,240 to
its judgment on the jury verdict for extra work. Trinity argues that it is entitled to this
additional amount so that its quantum meruit recovery equals the full value of the
second north tower it furnished. We review the denial of an additur for abuse of
discretion, bearing in mind that if the amount of damages was disputed, a grant of
additur violates the losing party’s Seventh Amendment right to a jury trial. See Novak
v. Gramm, 469 F.2d 430, 432 (8th Cir. 1972). Here, the amount of Trinity’s damages
for furnishing the second north tower was disputed. A Trinity witness testified that
the value of the second north tower was $75,600. But Burgess presented evidence that
Trinity was able to reuse a great deal of the first north tower in constructing the south
tower. The jury obviously found that Trinity’s actual damages were less than the
market value of a completely new tower. Thus, the district court did not abuse its
discretion in denying the motion for additur.



                                           -12-
        B. Trinity cross appeals the district court’s denial of prejudgment interest on
its claims for the contract price and for extra work. In a diversity case, the question
of prejudgment interest is controlled by state law. Emmenegger v. Bull Moose Tube
Co., 324 F.3d 616, 623-24 (8th Cir. 2003). A Missouri statute provides that creditors
shall be allowed interest at the rate of nine percent per annum, “when no other rate is
agreed upon, for all moneys after they become due and payable, on written contracts,
and on accounts after they become due and demand of payment is made.” Mo. Rev.
Stat. § 408.020. When the damages for a claim of breach of contract are fixed or
readily ascertainable and a sufficient demand is made, the statute compels the award
of prejudgment interest. See Watters v. Travel Guard Int’l, 136 S.W.3d 100, 112
(Mo.App. 2004). However, the statute does not apply if the parties have explicitly
agreed upon another rate of interest, or no interest. See Manfield v. Auditorium Bar
& Grill, Inc., 965 S.W.2d 262, 269-70 (Mo. App. 1998).

       In this case, Trinity’s pre-printed contract form provided for 1.5% interest per
month on amounts past due, but that provision was crossed out and replaced with a
handwritten notation: “as per L/C (Letter of Credit).” The district court concluded
that this substitution reflected an intent that no interest would be owed on amounts
past due, including amounts due for extra work. Therefore, the court ruled, § 408.020
did not apply, and no prejudgment interest was owing. A letter of credit ensures that
the buyer’s bank will promptly pay contract demands that conform to the letter of
credit’s requirements. See Waidmann v. Mercantile Trust Co. Nat. Assn., 711 S.W.2d
907, 911 (Mo. App. 1986). Thus, we agree with the district court that replacing a
contractual rate of interest for amounts past due with a provision that payment will be
made under a letter of credit reflects an agreement that no interest will be owing on
amounts past due, since any amounts not promptly paid would not have been
demanded in accordance with the letter of credit.

       Trinity does not challenge this conclusion, but it does argue that the letter of
credit was for the initial contract price, $480,000, not the contract price as increased

                                         -13-
by subsequent change orders to which Burgess agreed. Therefore, prejudgment
interest should be awarded on claims for the contract price above $480,000, which
would include the $102,958 awarded Trinity on Count I. This argument has some
force, but the issue is controlled by the contract documents, most particularly, the
terms of the letter of credit that Trinity failed to put into evidence. Therefore, on this
record, we would affirm the denial of prejudgment interest on Count I. But we have
reversed the grant of summary judgment on Count I and are remanding for further
proceedings on that claim, so we will leave to the district court’s discretion whether
to revisit this aspect of its order denying prejudgment interest.

       Trinity also argues that it should be awarded prejudgment interest on the jury’s
quantum meruit award for extra work. A plaintiff may recover interest on a quantum
meruit claim under § 408.020. See Gen’l Aggregate Corp. v. LaBrayere, 666 S.W.2d
901, 909-910 (Mo. App. 1984). Because the jury specifically found that Trinity’s
claims for extra work were not controlled by the contract, we do not agree with the
district court that the notation in the contract, “as per L/C,” reflected an unambiguous
intent that no interest would be paid for past due extra work claims. The case cited
by the district court, Classic Kitchens & Interiors v. Johnson, 110 S.W.3d 412 (Mo.
App. 2003), is not to the contrary.

        However, Missouri law denies prejudgment interest when a claim is
unliquidated because “where the person liable does not know the amount he owes he
should not be considered in default because of failure to pay.” United States ex rel.
Conner Universal Co. v. Dimarco Corp., 985 F.2d 954, 959 (8th Cir. 1993) (quotation
omitted). A claim is liquidated for this purpose if it is fixed or readily determinable,
that is, “ascertainable by computation.” Jerry Bennett Masonry v. Crossland Const.
Co., 171 S.W.3d 81, 90 (Mo. App. 2005) (quotation omitted). A quantum meruit
claim for commercial services is liquidated if the reasonable value of those services
can be objectively determined, because the defendant was under a duty to liquidate
and pay that amount. See Lucent Tech., Inc. v Mid-West Elec., Inc., 49 S.W.3d 236,

                                          -14-
247 (Mo. App. 2001). Here, Trinity’s Count IV claims for additional stub outs
($3,300), for providing additional transportation services ($8,000), and for shipping
the first north tower from the project site ($4,000), were readily ascertainable.
Accordingly, we reverse the denial of prejudgment interest on those claims. However,
for the same reason that Trinity’s motion for additur was denied, its quantum meruit
claim for furnishing the second north tower was unliquidated. Therefore, the district
court properly denied prejudgment interest on the jury verdict on that claim ($43,360).

                                    V. Conclusion

       For the foregoing reasons, the Amended Judgment of the district court dated
May 9, 2006, is affirmed in part (the first and fifth operative paragraphs), reversed in
part (the second and third operative paragraphs), and vacated in part (the fourth
operative paragraph). The case is remanded for entry of an amended judgment
awarding such amounts of prejudgment interest on jury verdicts A, B, and E as the
district court concludes are appropriate, and for other further proceedings not
inconsistent with this opinion. Trinity’s motion to strike portions of Burgess’s reply
brief is denied because it is frivolous.
                        ______________________________




                                         -15-